BERRY, J.
The offense is driving an automobile while intoxicated, and the punishment is a fine of $75.
The transcript shows that the motion for a new trial was overruled and the notice of appeal given to this court on the 13th day oif January, 1926. It further discloses that the court allowed the defendant 60 days’ time in which to prepare and file bills of exceptions and statement of facts. The statement of facts shows that it was filed in the court below on the 11th day of May, 1926, or more than a hundred days after notice of appeal was given. Under paragraph 5, art. 760,. 1925 Revision of the C. C. P., we are without authority to consider this statement of facts.
In the absence of the facts adduced on the trial of the case, there is nothing in appellant’s bills of exceptions that would authorize a reversal of the case. We regret that appellant has been deprived of his statement of facts, but under the statute itself we have no option but to disregard the same.
Finding no error in the record, the judgment is affirmed.
PER CURIAM..
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals, and approved by the court.